


    
INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN


The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated
March 1, 2011) (the “K-Plan”), is hereby further amended, effective January 1,
2014, unless otherwise indicated, as follows:




1.
By replacing the table in Section D‑1‑2 Eligibility to Share in the Profit
Sharing Feature of Supplement D-1, Provisions Relating to the Profit Sharing
Feature for Certain Participating Affiliates, in its entirety, with the
following:





Participating Affiliate
Current Effective Date
(Original Effective Date)2


Anchorage Sand & Gravel Company, Inc. (excluding President)
January 1, 1999
Baldwin Contracting Company, Inc.
January 1, 1999
Cascade Natural Gas Corporation
January 1, 2011
July 2, 2007
Concrete, Inc.
January 1, 2001
Connolly-Pacific Co.
January 1, 2007
DSS Company
January 1, 2004
(July 8, 1999)
E.S.I., Inc.
January 1, 2008
(January 1, 2003)
Fairbanks Materials, Inc.
May 1, 2008
Granite City Ready Mix, Inc.
June 1, 2002
Great Plains Natural Gas Co.
January 1, 2008
Hawaiian Cement (non-union employees hired after December 31, 2005)
January 1, 2009





--------------------------------------------------------------------------------




Participating Affiliate
Current Effective Date
(Original Effective Date)2


Intermountain Gas Company
January 1, 2011
Jebro Incorporated
November 1, 2005
Kent’s Oil Service4
January 1, 2007
Knife River Corporation - Northwest (the Central Oregon Division, f/k/a HTS)
January 1, 2010
(January 1, 1999)
Knife River Corporation - Northwest (the Southern Idaho Division)
January 1, 2010
(January 1, 2006)
Knife River Corporation - Northwest (the Southern Oregon Division)
January 1, 2012
Knife River Corporation - Northwest (the Spokane Division)
January 1, 2010
(January 1, 2006)
Knife River Corporation - Northwest (the Western Oregon Division)
January 1, 2012
Knife River Corporation - South
(f/k/a Young Contractors, Inc.)
January 1, 2008
(January 1, 2007)
LTM, Incorporated
January 1, 2003
Montana-Dakota Utilities Co. (including union employees)
January 1, 2008
Oregon Electric Construction, Inc.3
March 7, 2011
Prairielands Energy Marketing, Inc.
January 1, 2012
Wagner Industrial Electric, Inc.
January 1, 2008
Wagner Smith Equipment Co.
January 1, 2008
(July 1, 2000)
WBI Energy, Inc.1/3
May 1, 2012
WBI Energy Midstream, LLC1/3
July 1, 2012
(January 1, 2001)





--------------------------------------------------------------------------------




Participating Affiliate
Current Effective Date
(Original Effective Date)2


WBI Energy Transmission, Inc.1/3
July 1, 2012
(January 1, 2009)
WHC, Ltd.
September 1, 2001



1Eligible employees participating in a management incentive compensation plan or
an executive incentive compensation plan are not eligible for a Profit Sharing
Contribution. Employees of the WBI Energy Corrosion Services division of WBI
Energy Midstream, LLC are excluded from this feature.
2In the event a Participating Affiliate adopts a Profit Sharing Feature on a
date other than January 1, effective as of the date of participation in the
Plan, the amount of any such contribution allocated to a Supplement D-1
Participant shall be based upon Compensation, received while in the employ of
the Participating Affiliate after the date of acquisition by the Company or any
Affiliate.
3Requirement to be an Active Employee on the last day of the Plan Year does not
apply.
4The following participants of Kent’s Oil Service are granted vesting service
for prior years of service with Spirit Road Oils: Isaias Jaimes, Hideo Lewis,
Christopher Niffenegger, Jose Padilla, George Velador, and Anthony Willis.


Explanation: This amendment removes Bell Electrical Contractors, Inc. as a
Participating Affiliate, as a result of standardizing benefits with other MDU
Construction Services, Group, Inc. (“CSG”) companies.


2.
By replacing the table in Section D‑2‑2 Eligibility to Share in the Retirement
Contribution of Supplement D-2, Provisions Relating to the Retirement
Contribution Feature for Certain Participating Affiliates, in its entirety, with
the following:





Participating Affiliate
Current Effective Date (Original Effective Date)
Retirement Contribution Amount - Percentage of Compensation
Cascade Natural Gas Corporation (non-bargaining)
January 1, 2011
(July 2, 2007)
5%
Cascade Natural Gas Corporation (Field Operations Bargaining Unit employees
hired on or after 1/1/2007)
July 2, 2007
4%
Fidelity Exploration & Production Company2
January 1, 2006 (July 2, 2001)
5%
Great Plains Natural Gas Co.
January 1, 2003
5%







--------------------------------------------------------------------------------




Participating Affiliate
Current Effective Date (Original Effective Date)
Retirement Contribution Amount - Percentage of Compensation
Intermountain Gas Company
January 1, 2011
(October 12, 2008)
5%
Oregon Electric Construction, Inc.
March 7, 2011
6%
Rocky Mountain Contractors, Inc. (Union)3
January 1, 2008
3%
Rocky Mountain Contractors, Inc.
January 1, 2005
5%
WBI Energy Midstream, LLC1
July 1, 2012 (January 1, 2001)
5%



1The following participants of WBI Energy Midstream, LLC are excluded:, Grady
Breipohl, Jon Forbes, Richard Guderjahn, Steven Haag, Raymond Harms, Wade
Hasler, Douglas Henry, Pamela Lynn, Todd Mandeville, Marlin Mogan, and Dale
Sudbrack due to participation in the appropriate pension plan replacement
contribution.
2The following participants of Fidelity Exploration & Production Company are
excluded: Harlan R. Jirges, Marvin E. Rygh, Judy A. Schmitt, and Dennis M.
Zander due to participation in the appropriate pension plan replacement
contribution.
3Requirement to be compensated for 1,000 hours of service does not apply to
Rocky Mountain Contractors, Inc. (Union).


3.
By replacing the following entry in Schedule A:



Bell Electrical Contractors, Inc. (“Bell”) shall not make a matching
contribution of each Bell employee’s participating savings contribution.
Effective November 1, 2001 - December 31, 2013
***************************************
Explanation: This amendment provides an end date to the matching contribution
provisions for this division as a result of adopting the standard match
provisions of Section 3.3(a), due to standardizing benefits with other CSG
companies.


IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee (“EBC”) on this   31st   day
of December, 2013.






 
 
 
MDU RESOURCES GROUP, INC.
 
 
 
    EMPLOYEE BENEFITS COMMITTEE
 
 
 
 
 
 
 
 
By:  /s/ Doran N. Schwartz                        
 
 
 
       Doran N. Schwartz, Chairman





